UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number 0-50481 AEOLUS PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 56-1953785 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 26361 Crown Valley Parkway, Suite 150 Mission Viejo, California (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) 949-481-9825 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨ NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Common Stock, par value $.01 per share Outstanding as of May 15, 2013 134,550,068 shares AEOLUS PHARMACEUTICALS, INC. FORM 10-Q For the Quarter Ended March 31, 2014 Table of Contents Page PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and September 30, 2013 3 Condensed Consolidated Statements of Operations for the Three and Six Months ended March 31, 2014 and 2013 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months ended March 31, 2014 and 2013 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION 23 Item 1A. Risk Factors 23 Item 6. Exhibits 23 SIGNATURES 26 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements AEOLUS PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) March 31, September 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Deferred subcontractor cost Prepaids and other current assets 96 39 Total current assets Investment in CPEC LLC 32 32 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Total current liabilities Total liabilities Commitments and Contingencies (Note F) Stockholders’ equity: Preferred stock, $.01 par value per share, 10,000,000 shares authorized: Series A nonredeemable convertible preferred stock, 1,250,000 shares authorized as of March31, 2014 and September 30, 2013, respectively;no shares issued and outstanding as of March31, 2014 and September 30, 2013, respectively — — Series B nonredeemable convertible preferred stock, 1,600,000 and 1,600,000 shares authorized as of March 31, 2014 and September 30, 2013, respectively; 526,080 and 526,080 shares issued and outstanding as of March 31, 2014 and September 30, 2013, respectively 5 5 Common stock, $.01 par value per share, 200,000,000 shares authorized; 134,550,068 shares issued and outstanding as of March 31, 2014 and September 30, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity 37 Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 AEOLUS PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three months Ended March 31, Six Months Ended March 31, Revenue: Contract Revenue $ Costs and expenses: Research and development General and administrative Total costs and expenses Loss from operations ) Non-cash financing charges and change in fair value of warrants (Note B) — ) — ) Netloss $ ) $ ) $ ) $ ) Net loss per weighted share attributable to common stockholders: Basic (Note D) $ $ ) $ ) $ ) Diluted (Note D) $ $ ) $ ) $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 AEOLUS PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Change in fair value of warrants — Change in assets and liabilities: Accounts receivable ) ) Deferred subcontractor cost ) ) Prepaid and other assets ) ) Accounts payable and accrued expenses ) Deferred revenue Net cash used in operating activities ) ) Cash flows provided by financing activities: Proceeds from issuance of common stock and warrants — Costs related to the issuance of common stock and warrants — ) Net cash provided by financing activities — Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: State income taxes $
